In a proceeding, inter alia, to validate a petition nominating petitioner, Harvey Weisenberg and Ira Tepper as candidates of the Independent Coalition to Save Long Beach in the general election to be held on November 6, 1979 for the public office of member of the City Council of the City of Long Beach, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 12, 1979, which (1) upheld a determination of the respondent Board of Elections that the nominating petition was invalid and (2) dismissed the proceeding. Judgment affirmed, without costs or disbursements. We find no legal distinction between a nominating petition and a designating petition with respect to the requirement that election district numbers be set forth (see Matter of Sciarra v Donnelly, 34 NY2d 970; see, also, Matter of Higby v Mahoney 48 NY2d 15). Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.